Title: From George Washington to Major General Nathanael Greene, 26 November 1777
From: Washington, George
To: Greene, Nathanael



Dear ⟨Sir⟩
⟨White Marsh [Pa.] No⟩vr 26⟨th 1777⟩

My Letter ⟨of⟩ yester night (wro⟨te af⟩ter I returnd from a view of ⟨the Ene⟩my’s Lines from the other side Schuylkill) I must refer to. Our Situation, as you justly obs⟨erve, is⟩ distressing, from a variety ⟨of irreme⟩diable causes; but more espe⟨ci⟩ally from the impracticabillity of ⟨an⟩swering the expectations of the world without running hazards w⟨hich no⟩ military principles can j⟨ustify; a⟩nd which, in case of failure, ⟨might pr⟩ove the ruin of our cause; patience, and a steady perseveran⟨ce⟩ in such measures as appear war⟨ranted⟩ by sound reason and policy ⟨must⟩ support us under the censure ⟨of the⟩ one, and dictate a proper line of conduct for the attainment of ⟨the oth⟩er, that is the great object in view. this, as ⟨it e⟩ver has, will I think, ever re⟨main⟩ the first wish of my heart, ho⟨wev⟩er I may mistake the means of a⟨cc⟩omplishment. that your vi⟨ews⟩ are the same⟨,⟩ & that your endeavours have pointed to the same end, ⟨I am⟩ perfectly sat⟨isfi⟩ed of, altho⟨’⟩ you ⟨seem⟩ to have imb⟨ibd⟩ a suspicion ⟨which⟩ I never en⟨tertai⟩nd.
I can fo⟨rsee Inc⟩onvenienc⟨es, I can⟩ fo⟨rsee losses a⟩nd I ⟨daresay⟩ I may ⟨add tha⟩t I ca⟨n forsee m⟩uch dissa⟨tisfactio⟩n that w⟨ill ari⟩se from the ⟨withdra⟩wing the Con⟨tine⟩ntal Troops f⟨rom the⟩ Jerseys. ⟨But⟩ how is it to be ⟨avoide⟩d? we cannot be divided ⟨when⟩ the Enemy ar⟨e⟩ collected—the evils ⟨wh⟩ich I apprehended from th⟨rowing⟩ Troops in⟨to⟩ the Jersey’s n⟨ow stare⟩ me more forcibly in the fa⟨ce⟩ a⟨nd a⟩ day or two, if you cannot j⟨oin us⟩ in that time, m⟨ay⟩ realize them⟨. Fo⟩r my mind scar⟨ce⟩ entertains a doubt but that Genl Howe is collec⟨ting his⟩ whole force with a view of ⟨pushing⟩ at this army. this, e⟨speciall⟩y under the information you have rec⟨eive⟩d of Lord Cornwallis’s recrossing the Delaware, induces me ⟨to pre⟩ss dispatch upon you, that our ⟨junc⟩tion may be formed as spee⟨di⟩ly as possible and the consequen⟨ce⟩s of a division avoided.
The Cur⟨rent⟩ Sentiment as far as I can col⟨lect⟩ it, without making it a matte⟨r o⟩f question, is ⟨in⟩ favour of our taking Post ⟨on⟩ the other side Delaware in this c⟨ase⟩ near the Jerseys will ⟨be le⟩ft totally unco⟨ver⟩ed—consequ⟨ently a⟩ll the Craft ⟨in the⟩ River—with ⟨their⟩ Rigging, Gu⟨ns &c.,⟩ the Hospit⟨als on⟩ that side of ⟨the Riv⟩er—the ⟨Magazines⟩ of P⟨rovisions which the Commisaries are⟩ ab⟨’t establishing in the upper⟩ part of Je⟨rsey &c.⟩—think ⟨there⟩fore I bese⟨ech⟩

you of all these things & prepare ⟨yoursel⟩f by re⟨flec⟩tion, and obs⟨ervatio⟩n (being ⟨on⟩ the spot) to give me your advice on these sevl m⟨atte⟩rs. The Boats (those belonging ⟨to the⟩ Public, & built for the purpos⟨e of tra⟩nsporting Troops &ca acr⟨o⟩ss the Rivers) ought in my jud⟨gment⟩ to be removd, so soon as ⟨they ha⟩ve served your prest ca⟨lls, up⟩ to Coryells Ferry at least if ⟨not high⟩er. I am almost Incline to think (if we should cross the Schuylkill) ⟨th⟩at they ought to be carted ove⟨r a⟩lso.
I shall only add that ⟨your⟩ Letters of 12 O’clock and 4 yesterday have both come to hand & s⟨inc⟩e I began this—and that I ⟨am⟩ with sincere regard and ⟨affec⟩te Dr Sir Yr Most Obedt

Go: Washington


It has been p⟨ropo⟩sed ⟨t⟩hat some of the ⟨Ga⟩lleys should fall d⟨own⟩ to, or near the Mou⟨th⟩ of Frankfort Creek, in ⟨order⟩ to prevent Troops ⟨coming⟩ up by Water ⟨and⟩ falling in the Rear ⟨of our Picke⟩ts near the ⟨E⟩nemys Lines⟨. W⟩ill you ⟨discuss⟩ with the C⟨ommodo⟩re on this ⟨su⟩bject? ⟨Will you⟩ also ask ⟨what is beco⟩me ⟨of the⟩ han⟨ds that were⟩ on bo⟨ard the⟩ Vessels ⟨wch were burnt?⟩

